 1   JENNIFER HARTMAN KING (Bar No. 211313)
     ALANNA C. LUNGREN (Bar No. 269668)
 2   SARA CUTULI (Bar No. 320954)
     HARTMAN KING PC
 3   520 Capitol Mall, Suite 750
     Sacramento, CA 95814
 4   Telephone:   (916) 379-7530
     Facsimile:   (916) 379-7535
 5   JHartmanKing@HartmanKingLaw.com
     ALungren@HartmanKingLaw.com
 6
     BEST, BEST & KRIEGER LLP
 7   HARRIET A. STEINER (Bar No. 109436)                     Exempt From Filing Fees Pursuant To
     500 Capitol Mall, Suite 1700                            Government Code Section 6103
 8   Sacramento, CA 95814
     Telephone:     (916) 325-4000
 9   Facsimile:     (916) 325-4010
     Harriet.Steiner@bbklaw.com
10
     Attorneys for Counter Claimant
11   CITY OF DAVIS
12
                                   UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14

15
     CHARLES H. LEWIS AND JANE W.                      Case No.: CIV S-03-2646 WBS AC
16   LEWIS,
                                                        STIPULATION TO EXTEND TRIAL AND
17                       Plaintiffs,                    OTHER DEADLINES SET FORTH IN
                                                        PRETRIAL SCHEDULING ORDER
18   v.
                                                        [PROPOSED] ORDER
19   ROBERT D. RUSSELL, ET AL.,
                                                        [LR 144]
20                       Defendants,                    Trial Date: October 29, 2019
21

22
     AND RELATED COUNTER, CROSS AND
23   THIRD-PARTY CLAIMS.

24

25

26
27

28                                           STIPULATION
     00036410.1

          STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                             [PROPOSED] ORDER
 1          Counter Claimant City of Davis (the “City”); Counter Claimants The Davis Center, LLC,

 2   Emily A. Stover, individually and as Trustee of the Stover Family Trust and as Personal

 3   Representative for Melvin Stover (Deceased), and Richard Albert Stinchfield, individually and as

 4   Trustee of the Robert S. Stinchfield Separate Real Property Trust and as Trustee of the Barbara

 5   Ellen Stinchfield Testamentary Trust (collectively, “Landowners”); Counter Claimants Potter

 6   Taylor & Co., Potter, Long, Adams & Taylor Ltd., Davis Center, Potter-Taylor, Inc., Potter Taylor

 7   & Scurfield, Inc. (collectively, “Potter-Taylor”); and Counter Defendants Charles H. Lewis

 8   (Deceased) and Jane W. Lewis (Deceased), Estate of Charles H. Lewis (Deceased) and Robert

 9   Zehnder as Personal Representative of Charles H. Lewis (Deceased) (“Lewis”) (the City,

10   Landowners, Potter-Taylor and Lewis are referred to collectively herein as the “Participating

11   Parties”), by and through their respective counsel, hereby stipulate as follows:

12          WHEREAS, on August 12, 2013, The Davis Center moved to amend the scheduling order

13   (Doc. No. 447) and the Participating Parties stipulated to extend the deadlines to disclose experts

14   (Doc. No. 458). On August 30, 2013, the Court entered Orders granting the Motion (Doc. No.

15   457) and approving the Stipulation (Doc. No. 460).

16          WHEREAS, on February 28, 2014, the Participating Parties entered into a further

17   stipulation to amend the scheduling order to allow time to produce and compile data associated

18   with the investigative study (Doc. No. 472). On March 3, 2014, the Court entered an Order

19   approving the Stipulation (Doc. No. 474).

20          WHEREAS, on August 15, 2014, the Participating Parties entered into a further

21   stipulation to amend the scheduling order to allow time to produce and compile additional data

22   associated with the site investigation (Doc. No. 475). On August 19, 2014, the Court entered an

23   Order approving the Stipulation (Doc. No. 477).

24          WHEREAS, on December 12, 2014, the Participating Parties entered into a further

25   stipulation to amend the scheduling order to allow time to develop a cost estimate and work plan

26   for the proposed remediation (Doc. No. 478). On the same day, the Court entered an Order

27   approving the Stipulation (Doc. No. 479).

28            WHEREAS, on June 2, 2015, the Participating Parties entered into a further stipulation to
     00036410.1                                   -2-
       STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                          [PROPOSED] ORDER
 1   amend the scheduling order to allow additional time to develop a cost estimate and work plan for

 2   the proposed remediation and to enter into possible mediation in an effort to resolve the case

 3   (Doc. No. 480). On June 15, 2015, the Court entered an Order approving the Stipulation (Doc.

 4   No. 481).

 5            WHEREAS, the Participating Parties held a mediation in December of 2015, and since

 6   that time have continued to negotiate settlement terms among themselves and with the California

 7   Regional Water Quality Control Board, Central Valley Region (“Regional Board”).

 8            WHEREAS, on December 21, 2016, in light of progress in settlement negotiations, the

 9   Participating Parties entered into a further stipulation to amend the scheduling order to allow

10   additional time to draft settlement documents and secure approval of those terms by all

11   Participating Parties (Doc. No. 511). On December 22, 2016, the Court entered an Order

12   approving the Stipulation (Doc. No. 512). Under that Order, the trial in this matter was set to

13   commence on October 31, 2017.

14            WHEREAS, on March 7, 2017, counsel for Lewis filed a Statement of Fact of Death in

15   the above-captioned action (“Action”), suggesting upon the record the death of Charles H. Lewis

16   and Jane W. Lewis (Doc. No. 518).

17            WHEREAS, on May 22, 2017, the Superior Court of California for Yolo County duly

18   appointed Robert Zehnder as Personal Representative of Charles H. Lewis in Case Number

19   PB17-94.

20            WHEREAS, on June 15, 2017, the Participating Parties transmitted various settlement

21   documents to the Regional Board, for its review and approval.

22            WHEREAS, on June 22, 2017, the Participating Parties entered into a stipulation agreeing

23   to substitute: 1) Robert Zehnder, as Personal Representative of Charles H. Lewis as a party to this

24   Action in place of Charles H. Lewis (Deceased) and Jane W. Lewis (Deceased) for purposes of

25   the City’s counter claims against Lewis only; and 2) the Estate of Charles H. Lewis (Deceased) as

26   a party to this Action in place of Charles H. Lewis (Deceased) and Jane W. Lewis (Deceased) for

27   purposes of the Landowner’s and Potter-Taylor’s respective counter claims against Lewis only

28   (Doc. No. 526).
     00036410.1                                     -3-
        STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                           [PROPOSED] ORDER
 1          WHEREAS, on June 22, 2017, in light of the Participating Parties’ progress in having

 2   prepared the various settlement documents and efforts in the process to secure approval of the

 3   settlement documents from the Regional Board, the Participating Parties entered into a further

 4   stipulation to amend the scheduling order and extend the deadlines by three months (Doc. No.

 5   527). On June 23, 2017, the Court entered an Order approving that stipulation (Doc. No. 529).

 6   Under that Order, the trial in this matter was set to commence on January 30, 2018.

 7          WHEREAS, on September 22, 2017, in light of progress in settlement negotiations, the

 8   Participating Parties entered into a further stipulation to amend the scheduling order to allow

 9   additional time to revise settlement documents and secure approval of those terms by all

10   Participating Parties (Doc. No. 531). On the same date, the Court entered an Order approving the

11   Stipulation (Doc. No. 532). Under that Order, the trial in this matter was set to commence on

12   May 1, 2018.

13          WHEREAS, on December 13, 2017, counsel for the City filed a Motion for Summary

14   Judgment or, In the Alternative, Summary Adjudication as to Cross-Claimants Jung Hang Suh

15   and Soo Jung Suh (Doc. No. 533) which was heard on February 5, 2018 (Doc. No. 538).

16          WHEREAS, on December 14, 2017, the Court issued its own Minute Order continuing

17   the Pretrial Conference from February 26, 2018 to March 12, 2018 (Doc. No. 534).

18          WHEREAS, at that time the Participating Parties had not yet reached agreement on the

19   final terms of the Agreement and Covenant Not to Sue (“CNS”) between the Regional Board, and

20   the Participating Parties, but continued their negotiations.

21          WHEREAS, on January 5, 2018, the Regional Board submitted material revisions and

22   changes to the CNS. On January 18, 2018, counsel for Landowners advised all parties to the

23   CNS that their clients rejected the Regional Board’s material revisions to the CNS and offered

24   alternative language.

25          WHEREAS, on January 25, 2018, in light of continued coordination between the

26   Participating Parties to negotiate the terms of the various settlement documents and the Regional

27   Board’s need for additional time to complete its review of the revised settlement documents, the

28   Participating Parties entered into a further stipulation to amend the scheduling order (Doc. No.
     00036410.1                                       -4-
       STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                          [PROPOSED] ORDER
 1   536).

 2           WHEREAS, on January 26, 2018, the Court entered an Order approving the Stipulation

 3   (Doc. No. 537). Under that Order, the trial in this matter was set to commence on August 7,

 4   2018, and the pre-trial conference was reset to June 18, 2018.

 5           WHEREAS, on February 6, 2018, the Court entered an Order granting the City’s Motion

 6   for Summary Judgment or, In the Alternative, Summary Adjudication as to Cross-Claimants Jung

 7   Hang Suh and Soo Jung Suh (Doc. No. 539).

 8           WHEREAS, on May 11, 2018, in light of continued coordination between the

 9   Participating Parties to finalize the various settlement documents, and to avoid unnecessarily

10   directing the Participating Parties’ resources to trial preparation, the Participating Parties entered

11   into a further stipulation to amend the scheduling order (Doc. No. 540).

12           WHEREAS, on May 14, 2018, the Court entered an Order approving the Stipulation (Doc.

13   No. 541). Under that Order, the trial in this matter was set to commence on January 23, 2019, and

14   the pre-trial conference was reset to October 22, 2018.

15           WHEREAS, on September 19, 2018, in light of the Participating Parties’ continuing

16   efforts toward finalizing the various settlement documents between themselves as well as the

17   Regional Board, and in order to obtain final client approval of the near-final settlement

18   documents, the Participating Parties entered into a further stipulation to amend the scheduling

19   order (Doc. No. 542).

20           WHEREAS, on September 21, 2018, the Court entered an Order approving the Stipulation

21   (Doc. No. 543). Under that Order, the trial in this matter was set to commence on April 23, 2019,

22   and the pre-trial conference was reset to January 28, 2019.

23           WHEREAS, on January 7, 2019, in light of the Participating Parties’ progress in finalizing

24   the various settlement documents and obtaining final client approval and in order to allow the

25   Participating Parties and Regional Board time to execute the various settlement documents, the

26   Participating Parties entered into a further stipulation to amend the scheduling order (Doc. No.

27   544).

28            WHEREAS, on January 8, 2019, the Court entered an Order approving the Stipulation
     00036410.1                                -5-
       STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                          [PROPOSED] ORDER
 1   (Doc. No. 545). Under that Order, the trial in this matter was set to commence on June 25, 2019,

 2   and the pre-trial conference was reset to April 1, 2019.

 3             WHEREAS, on February 14, 2019, the Court entered a Minute Order resetting the pre-

 4   trial conference from April 1, 2019, to April 15, 2019 (Doc. No. 546).

 5             WHEREAS, on March 26, 2019, in light of the Participating Parties’ continuing efforts in

 6   finalizing the various settlement documents and coordinating on other final steps to facilitate the

 7   resolution of this litigation, such as preparing a Joint Motion for Good Faith Settlement

 8   Determination, the Participating Parties entered into a further stipulation to amend the scheduling

 9   order (Doc. No. 547).

10             WHEREAS, on April 1, 2019, the Court entered an Order approving the Stipulation (Doc.

11   No. 548). Under that Order, the trial in this matter was set to commence on October 29, 2019,

12   and the pre-trial conference was reset to August 19, 2019.

13             WHEREAS, since the Court’s April 1, 2019, Order resetting the trial date to October 29,

14   2019, the Participating Parties have coordinated with their respective clients and the Regional

15   Board to obtain signatures on the various settlement documents. At this stage, the final settlement

16   documents are fully executed by the Participating Parties and the Regional Board, and the

17   Participating Parties are finalizing the Joint Motion for Good Faith Settlement Determination that

18   the Participating Parties will be filing with the Court.

19             WHEREAS, due to the upcoming October 29, 2019, trial date, proceeding toward trial on

20   the current schedule would unnecessarily direct the Participating Parties’ resources to trial

21   preparation. An extension of the existing deadlines by approximately four months will allow the

22   Participating Parties to focus their resources on finalizing the Joint Motion for Good Faith

23   Settlement Determination, allow the motion to be heard by the Court and avoid the need for trial.

24   ///

25   ///

26   ///

27   ///

28   ///
     00036410.1                                        -6-
           STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                              [PROPOSED] ORDER
 1            NOW THEREFORE, the Participating Parties hereby stipulate to extend the existing

 2   deadlines to the following dates:

 3            1. Final pre-trial conference is reset to December 16, 2019, or at such time that is

 4                convenient for the Court; and

 5            2. Jury trial is reset for February 25, 2020, or at such time that is convenient for the

 6                Court.

 7

 8   Dated: August 6, 2019           Respectfully submitted,

 9                                   Law Offices of Francis M. Goldsberry
10
                                     By: /s/ Francis M. Goldsberry (as authorized on Aug 6, 2019)
11                                   Francis M. Goldsberry
12                                   Attorneys for Counter Claimants Potter-Taylor & Co.; Potter, Long,
                                     Adams & Taylor, Ltd.; Davis Center; Potter-Taylor, Inc. and Potter
13                                   Taylor & Scurfield, Inc.
14

15   Dated: August 6, 2019           Respectfully submitted,

16
                                     Hartman King, PC
17

18                                   By: /s/ Jennifer Hartman King
                                     Jennifer Hartman King
19
                                     Attorneys for Counter Claimant City of Davis
20
21   Dated: August 6, 2019           Respectfully submitted,

22                                   Koeller, Nebeker, Carlson & Haluck, LLP

23
                                     By: /s/ Peter Dye (as authorized on Aug. 6, 2019)
24                                   Peter Dye
25                                   Attorneys for Counter Claimants The Davis Center, LLC; Emily A.
                                     Stover, individually and as Trustee of the Stover Family Trust and
26                                   as Personal Representative for Melvin Stover (Deceased); and
                                     Richard Albert Stinchfield, individually and as Trustee of the
27                                   Robert S. Stinchfield Separate Real Property Trust and as Trustee of
                                     the Barbara Ellen Stinchfield Testamentary Trust
28
     00036410.1                                        -7-
        STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                           [PROPOSED] ORDER
 1   Dated: August 6, 2019          Respectfully submitted,

 2                                  Schuering Zimmerman & Doyle LLP
 3

 4                                  By: /s/ Keith D. Chidlaw (as authorized on Aug. 6, 2019)
                                    Keith D. Chidlaw
 5
                                    Attorneys for Counter Defendants Charles H. Lewis (Deceased) and
 6                                  Jane W. Lewis (Deceased), Robert Zehnder, as Personal
                                    Representative of Charles H. Lewis, and Estate of Charles H. Lewis
 7                                  (Deceased)

 8
                                    ORDER
 9            For good cause and pursuant to the above stipulation of the Participating Parties, IT IS
10   HEREBY ORDERED that:
11            1. Final pre-trial conference is reset to December 9, 2019 at 1:30 p.m.;
12            2. Jury trial is reset for February 25, 2020 at 9:00 a.m.
13            IT IS SO ORDERED.
14   Dated: August 6, 2019
15

16

17

18

19

20
21

22

23

24

25

26
27

28
     00036410.1                                       -8-
        STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                           [PROPOSED] ORDER
